12 F.3d 205
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jessie ROSE, Widow of Guy T. Rose, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR;  Westmoreland CoalCompany, Incorporated, Respondents.
No. 93-1624.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 29, 1993.Decided Nov. 23, 1993.

On Petition for Review of an Order of the Benefits Review Board, No. 90-1379-BLA.
Henry Smith Keuling-Stout, Keuling-Stout, P.C., Big Stone Gap, VA, for petitioner.
Douglas Allan Smoot, Jackson & Kelly, Charleston, WV, (Ann B. Rembrandt, argued on brief), for respondent Westmoreland Coal.
Ben. Rev. Bd.  [APPEAL AFTER REMAND FROM 878 F.2D 379].
AFFIRMED.
Before HALL, WILKINS, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Jessie Rose, widow of miner Guy T. Rose, seeks review of the decision and order of the Benefits Review Board affirming an administrative law judge's (ALJ) denial of survivor's black lung benefits pursuant to 30 U.S.C.A. Secs. 901-45 (West 1986 & Supp.1993).  Rose contends that the ALJ failed to adequately consider all of the x-ray evidence contained in the record.  Our review of the record discloses that the decision of the Board is based on substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Rose v. Westmoreland Coal Co., No. 90-1379 (B.R.B. Mar. 24, 1993).


2
AFFIRMED.